Citation Nr: 1735690	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-47 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for service-connected asthma.

2. Entitlement to an evaluation in excess of 30 percent for service-connected pes valgo planus deformity, left foot with osteoarthritis.

3. Entitlement to a compensable evaluation for service-connected tinea pedis (foot fungus).

4. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of injury, right mid-foot, to include right ankle fracture (also claimed as right foot osteoarthritis); and if so, whether service connection is warranted.

5. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypothyroidism; and if so, whether service connection is warranted.

6. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for pes planus, right foot; and if so, whether service connection is warranted.

7. Entitlement to service connection for post-traumatic stress disorder (PTSD).

8. Entitlement to service connection for bilateral knee condition.

9. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. Jurisdiction over the Veteran's claims file currently resides with the RO in Baltimore, Maryland.

As a preliminary matter, the Board notes that in September 2010 the Veteran was furnished a statement of the case (SOC) on the issues set-forth on the cover page above. The Veteran perfected an appeal of these issues in a VA Form 9. In July 2014, the Veteran was furnished an additional SOC on the following issues: entitlement to compensation under 38 U.S.C. § 1151 for cervical spine spondylosis with myelopathy, post-operative; entitlement to compensation under 38 U.S.C. § 1151 for right arm burn; entitlement to service connection for left side of body weakness; entitlement to service connection for scar, post-operative cervical spine surgery; entitlement to service connection for right hand numbness and tingling; entitlement to service connection for loss of use of right hand; and entitlement to service connection for a bilateral knee disability. 

The Board notes that the July 2014 SOC included new issues, but also included the issue of entitlement to service connection for a bilateral knee disability, which had already been addressed in the September 2010 SOC and was thereafter perfected for appeal. In May 2016, the RO ostensibly determined that a timely appeal had not been filed with respect to the July 2014 SOC, certifying on appeal to the Board only the issues shown in the September 2010 SOC, and as listed on the cover page above. See VA Form 8, Certification of Appeal, filed May 2016.  

In April 2017, the Veteran, through his representative, requested that the Board take jurisdiction of the new issues addressed in the July 2014 SOC, namely, entitlement to compensation under 38 U.S.C. § 1151 for cervical spine spondylosis with myelopathy post-operative, entitlement to compensation under 38 U.S.C. § 1151 for right arm burn, entitlement to service connection for left side of body weakness, entitlement to service connection for scar post-operative cervical spine surgery, entitlement to service connection for right hand numbness and tingling, and entitlement to service connection for loss of use of right hand.  At this time, however, as the RO has ostensibly found that such issues were not timely appealed, the Board is only taking jurisdiction of the issues listed on the cover page above. Notwithstanding, the Board notes in that regard, that the issue of a timely filed appeal is in itself an appealable issue, and the Veteran and his representative should be notified of such information by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In this case, a statement of the case (SOC) was provided in September 2010. The Veteran filed a timely VA Form 9 in November 2010, in which the Veteran requested a videoconference hearing. 

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses such a desire. 38 C.F.R. § 20.700 (2016). Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2016), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. Therefore, in order to ensure full compliance with due process requirements, the case is remanded for the RO to schedule a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the videoconference hearing before a Veterans Law Judge. The Veteran should be provided with proper notice of the date, time and location of the hearing, and given the opportunity to appear.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




